FINDINGS OF FACT.
The taxpayer was the insured under policy No. 3377217, issuec 'by the New York Life Insurance Co. on November 29, 1902. The face value of the policy was $10,000. Under its terms 10 annua' premiums of $965.20 each were paid. The policy was fully paic up prior to March 1, 1913. No dividends or other distributions were made upon the policy prior to November 11, 1922, on whicl date the taxpayer received in settlement of the policy $14,830.10 The cash surrender value of the policy on March 1, 1913, was $9,070 The total amount of premiums paid on the policy amounted tc $9,652. The Commissioner based his computation of profit upor a value on March 1, 1913, of $9,070, the cash surrender value.

The deficiency for the year 1922 is $376.13. Order of redetermination will be entered accordingly.